DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second aperture has a rectangular configuration” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,350,574. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 and 18-20 of the instant application is generic or broader in scope to all that is recited in claims 1-7 of U.S. Patent No. 11,350,574. That is, claims 1-16 and 18-20 of the instant application are anticipated by claims 1-7 of U.S. Patent No. 11,350,574. Specifically, because claims 1-7 of U.S. Patent No. 11,350,574 includes all the limitations set forth in claims the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear from the applicant’s original disclosure how the second aperture has a rectangular configuration. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bolden 2011/0247185 in view of Debus 9,782,031 and Bruening 2,099,596.


Regarding claims 1, 2, & 13, Bolden discloses a hanger (Fig 1) for supporting vegetation thereon, comprising:

a crossbar (annotated Fig 1 below) having a longitudinally-extending upper-facing edge, wherein the upper-facing edge is configured to support vegetation; and

a hanger portion (annotated Fig 1 below) extending upwardly from a central portion of the crossbar (annotated Fig 1 below), the hanger portion (annotated Fig 1 below) defining a second aperture (annotated Fig 1 below) that is configured for receipt of a support bar (claim 1); wherein the crossbar (annotated Fig 1 below) is an elongate plate (claims 2 and 13).



    PNG
    media_image1.png
    782
    1206
    media_image1.png
    Greyscale

Bolden has been discussed above but does not explicitly teach wherein the upper-facing edge defines a plurality of alternating ridges and notches configured to support vegetation and prevent sliding of the vegetation; and the hanger portion defines a first aperture configured for receipt of a user’s hand, wherein the first aperture is separate from the second aperture (claim 1); wherein the crossbar is an elongate metal plate (claims 2 and 13).

Debus discloses a hanger comprising a crossbar having an upper-facing edge that defines a plurality of alternating ridges (annotated Fig 1 below) and notches (annotated Fig 1 below) configured to or capable of supporting vegetation and prevent sliding of the vegetation (claim 1).



    PNG
    media_image2.png
    453
    885
    media_image2.png
    Greyscale

Bruening discloses a hanger (Fig 1) comprising a hanger portion (Fig 1, #7, #21, & #20) that defines a first aperture (annotated Fig 1 below) configured for receipt of a user’s hand and a second aperture (Fig 1, #19) that is separate from the first aperture (annotated Fig 1 below) and configured for receipt of a support bar (claim 1); wherein the vegetation hanger is formed from one or more materials selected from metal, plastic, or composite materials (pg 1, col 2, lines 14-16) (claims 2 and 13).


    PNG
    media_image3.png
    716
    1043
    media_image3.png
    Greyscale



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form ridges (Debus, annotated Fig 1 above) and notches (Debus, annotated Fig 1 above) on the upper edge  of the crossbar (Bolden, annotated Fig 1 above) in order to make the hanger more aesthetically appealing as well as to hang additional items on the crossbar (Bolden, annotated Fig 1 above) in a spaced manner between each ridge.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a handle portion (Bruening, Fig 1, #21) to the top of the hanger (Bolden, Fig 1, #12) which defines a first aperture (Bruening, annotated Fig 1 above) between the handle portion (Bruening, Fig 1, #21) and the top of the hanger (Bolden, Fig 1, #12) in order to form a handle to better grip the hanger of Bolden as taught by Bruening (Bruening, pg 2, col 1, lines 28-30). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the hanger (which includes the crossbar) of Bolden from metal as taught by Bruening since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Further metal is well known in the art for being durable, inexpensive, and easily accessible. 



Regarding claim 3, modified Bolden discloses the hanger wherein the crossbar (Bolden, annotated Fig 1 above) includes opposite first and second end portions each having a lip (Bolden, annotated Fig 1 above) that protrudes upwardly relative to the upper-facing edge such that the lips (Bolden, annotated Fig 1 above) prevent the vegetation from sliding off of the first and second ends portions of the crossbar (Bolden, annotated Fig 1 above).

Regarding claim 4, modified Bolden discloses the hanger wherein the first aperture (Bruening, annotated Fig 1 above) has a length extending parallel with a length of the crossbar (Bolden, annotated Fig 1 above), and the second aperture (Bolden, annotated Fig 1 above) has a length that is perpendicular to the length of the crossbar (Bolden, annotated Fig 1 above).

Regarding claim 5, modified Bolden discloses the hanger wherein the second aperture (Bolden, annotated Fig 1 above) is positioned below a central portion of the first aperture (Bruening, annotated Fig 1 above) and above the central portion of the crossbar (Bolden, annotated Fig 1 above).

Regarding claim 6, modified Bolden discloses the hanger wherein the second aperture (Bolden, annotated Fig 1 above) defines a longitudinal axis that intersects a central portion of the first aperture (Bruening, annotated Fig 1 above) and the central portion of the crossbar (Bolden, annotated Fig 1 above).

Regarding claim 9, modified Bolden discloses the hanger wherein the plurality of alternating ridges (Debus, annotated Fig 1 above) and notches (Debus, annotated Fig 1 above) of the upper-facing edge of the crossbar (Bolden, annotated Fig 1 above) are arcuate.

Regarding claim 10, modified Bolden discloses the hanger wherein the upper-facing edge of the crossbar (Bolden, annotated Fig 1 above) is perpendicular to the hanger portion (Bolden, annotated Fig 1 above).

Regarding claim 11, modified Bolden discloses the hanger wherein the crossbar (Bolden, annotated Fig 1 above) is undulating (as modified by Debus)  along substantially an entire length of the upper-facing edge.



Claims 7-8 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bolden 2011/0247185; Debus 9,782,031; and Bruening 2,099,596; and further in view of Kolton 6,264,077.

Regarding claims 7 and 8, modified Bolden has been discussed above but does not explicitly teach the hanger wherein the second aperture has a rectangular configuration (claim 7); wherein the second aperture has a width defined by a pair of parallel side walls of the hanger portion (claim 8).


Kolton discloses a hanger (Fig 6, #48) comprising a second aperture (annotated Fig 6 below) that has a rectangular configuration; wherein the second aperture (annotated Fig 6 below) has a width defined by a pair of parallel side walls of a hanger portion (as shown in Fig 6 below) (claim 8).

    PNG
    media_image4.png
    681
    588
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second aperture (Bolden, annotated Fig 1 above) of modified Bolden to be rectangular in shape as taught by Kolton in order to make the hanger of modified more aesthetically appealing. Further, 
the substitution of one known second aperture or second aperture shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Additionally, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 14, modified Bolden discloses a hanger for supporting vegetation thereon, comprising:

an elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 1 above) having a longitudinally-extending, upper-facing edge, the upper- facing edge having a serrated (as modified by Debus see the rejection of claim 1 above) configuration configured to support vegetation and prevent sliding of the vegetation; and

a hanger portion  (Bolden, annotated Fig 1 above) extending upwardly from the elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 1 above), the hanger portion  (Bolden, annotated Fig 1 above) defining a slot (Kolton, annotated Fig 6 above, second aperture) configured for receipt of a support bar, and an aperture (Bruening, annotated Fig 1 above, first aperture) configured for receipt of a user’s hand, wherein the elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 1 above) includes opposite first and second end portions each having a lip (Bolden, annotated Fig 1 above) that protrudes upwardly relative to the upper-facing edge such that the lips (Bolden, annotated Fig 1 above) prevent the vegetation from sliding off of the first and second end portions of the elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 1 above).

Regarding claim 15, modified Bolden discloses the hanger wherein the aperture (Bruening, annotated Fig 1 above, first aperture) has a length that is perpendicular to a length of the slot (Kolton, annotated Fig 6 above).

Regarding claim 16, modified Bolden discloses the hanger wherein the aperture (Bruening, annotated Fig 1 above, first aperture) is closed, and the slot (Kolton, annotated Fig 6 above) is open, the aperture (Bruening, annotated Fig 1 above, first aperture) and the slot (Kolton, annotated Fig 6 above) being separate from one another.

Regarding claim 18, modified Bolden discloses the hanger wherein the slot (Kolton, annotated Fig 6 above) is positioned below a central portion of the aperture (Bruening, annotated Fig 1 above, first aperture) and above a central portion of the elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 1 above).

Regarding claim 19, modified Bolden discloses the hanger wherein the upper-facing edge of the elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 1 above) is linear and perpendicular to the hanger portion (Bolden, annotated Fig 1 above).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bolden 2011/0247185; Debus 9,782,031; and Bruening 2,099,596; and further in view of Taylor WO2018/150157 and Klein 2,634,031.

Regrading claim 12, modified Bolden has been discussed above but does not explicitly teach the hanger wherein the crossbar has a bottom-facing edge opposite the upper-facing edge, the bottom-facing edge having a bent portion extending outwardly from the crossbar at a substantially 90 degree angle.

Taylor discloses a vegetation hanger (Fig 2, #12, #14 & #16) comprising a bottom facing edge, wherein the bottom facing edge (bottom edge) of the hanger (Fig 2, #12, #14 & #16)  having a bent portion (annotated Fig 2 below) outwardly from the hanger (Fig 2, # 14, & #16) at a substantially 90 degree angle.



    PNG
    media_image5.png
    719
    640
    media_image5.png
    Greyscale

Klein teaches that it is old and well known in the art for a crossbar (Fig 2, #11’) of a hanger (Fig 2) to have hook members or additional store means (Fig 2, #20’) attached thereto. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a bent portion (Taylor, annotated Fig 2 above) on the bottom facing edge of the crossbar (Bolden, annotated Fig 1 above) of modified Bolden that is perpendicular relative to the crossbar (Bolden, annotated Fig 1 above) in order to store additional items on the hanger of Bolden (using the motivation of Klein that teaches that it is old and well known in the art for a crossbar (Klein, Fig 2, #11’) to have hook members or additional store means (Fig 2, #20’) attached thereto). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bolden 2011/0247185; Debus 9,782,031; Bruening 2,099,596; and Kolton 6,264,077; and further in view of Taylor WO2018/150157 and Klein 2,634,031.

Regarding claim 20, modified Bolden discloses the hanger wherein the elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 1 above) has a bottom- facing edge opposite the upper-facing edge, the bottom-facing edge having a bent portion (Taylor, annotated Fig 2 above) extending outwardly from the elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 1 above) at a substantially 90 degree angle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/           Examiner, Art Unit 3631